DETAILED ACTION
Claims 1-26 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  	



s 1, 7-9, 13, 15-22, 25, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izuha et al (US 2012/0025061 A2).

  	As per claim 1, Izuha discloses a solid-state imaging element comprising (fig. 16, solid-state imaging device (SSID)), for a unit pixel:    
  	a first photoelectric conversion element (fig. 16, red pixel 11R); 
  	a first accumulation portion (fig. 16, electric charge detection section 30, i.e. floating diffusion) that accumulates electric charge obtained by photoelectric conversion by the first photoelectric conversion element (Izuha discloses that electric charge detection section 30 acts as a floating diffusion, see para 0208, 0216 and 0240); and 
  	a first film (fig. 16, electrochromic film 16) that is electrically connected to the first accumulation portion (fig. 16, electric charge detection section 30, should be noted that electrochromic film 16 is electrically connected to electric charge detection section 30) and has an optical characteristic changing according to applied voltage (fig. 16, voltage applying section 31, based on the applied voltage, the light transmittance of the electrochromic film 16 may be changed, see para 0234-0236, 0242 and 0243).


   	As per claim 7, Izuha further discloses the solid-state imaging element according to claim 1, wherein the first photoelectric conversion element (fig. 16, red pixel 11R) and the first accumulation portion (fig. 16, electric charge detection section 30) are directly connected (as can be seen in fig. 16, red pixel 11R and electric charge detection section 30 are directly connected, see fig. 16, also para 0239). 

   	As per claim 8, Izuha further discloses the solid-state imaging element according to claim 1, wherein the first film (fig. 16, electrochromic film 16) is disposed on an optical path of light incident on the first photoelectric conversion element (fig. 16, red pixel 11R) and has a light transmittance changing according to an amount of electric charge accumulated in the first accumulation portion (fig. 1, electric charge detection section 30, based on the electric charge generated by the red pixel 11R, light transmittance is changed, para 0239, 0240, and 0245).

   	As per claim 9, Izuha further discloses the solid-state imaging element according to claim 1, further comprising: 
  	a second photoelectric conversion element (fig. 16, green pixel 11G); and 
  	a second accumulation portion that accumulates electric charge obtained by photoelectric conversion by the second photoelectric conversion element (fig. 1, electric charge detection section 30, should be noted that electric charge detection section 30 acts as a floating diffusion to multiple pixels, including green pixel 11G), wherein 
  	the first film (fig. 16, electrochromic film 16) is disposed on an optical path of light incident on the second photoelectric conversion element (electrochromic film 16 is disposed in the optical path of green pixel 11G).

   	As per claim 13, Izuha further discloses the solid-state imaging element according to claim 1, wherein the first accumulation portion accumulates overflow charge overflowing from the first photoelectric conversion element (Izuha discloses the 

   	As per claim 15, Izuha further discloses the solid-state imaging element according to claim 9, wherein the first film (fig. 16, electrochromic film 16) is disposed on an optical path through which light is incident on the second photoelectric conversion element (electrochromic film 16 is in the optical path of green pixel 11G) and has a light transmittance changing according to an amount of electric charge accumulated in the first accumulation portion (based on the electric charge detected in the electric charge detecting section 30, the light transmittance of electrochromic film 16 is changed, see para 0236, 0237, 0240 and 0243).

   	As per claim 16, Izuha further discloses the solid-state imaging element according to claim 9, wherein the first photoelectric conversion element (fig. 16, red pixel 11R) and the second photoelectric conversion element (fig. 16, green pixel 11G) have different sensitivities (red pixel 11R has a different sensitivity than green pixel 11G).

   	As per claim 17, Izuha further discloses the solid-state imaging element according to claim 9, further comprising: 
  	a first color filter that is disposed on an optical path of light incident on the first photoelectric conversion element (fig. 16, red color filter 18R); and 

  	the first color filter and the second color filter are different color filters (red color filter 18R and green color filter 18G are different colors).

   	As per claim 18, Izuha further discloses the solid-state imaging element according to claim 1, wherein no color filter is disposed on an optical path of light incident on the first photoelectric conversion element (fig. 13, SSID without a color filter may be configured for monochromic image pickup, see para 0180 and 0181). 


   	As per claim 19, Izuha further discloses a solid-state imaging element (fig. 16, solid-state imaging device) comprising, for a unit pixel, in order of incidence of light: 
  	a first electrode (fig. 16, upper electrode 17); 
  	an electrochromic film that has an optical characteristic changing according to applied voltage (fig. 16, electrochromic film 16); 
  	a second electrode (fig. 16, upper electrode 15); 
  	a first photoelectric conversion element (fig. 16, red pixel 11R); 
  	a first accumulation portion (fig. 16, electric charge detection section 30, i.e. floating diffusion) that accumulates electric charge obtained by photoelectric conversion by the first photoelectric conversion element (Izuha discloses that electric charge detection section 30 acts as a floating diffusion, see para 0208, 0216 and 0240); 
  	a second photoelectric conversion element (fig. 16, green pixel 11G); and 

  	the electrochromic film (fig. 16, electrochromic film 16)
  	is disposed on an optical path of light incident on the second photoelectric conversion element and the first accumulation portion is connected to the second electrode (fig. 16, electrochromic film 16 is in the optical path of green pixel 11G, and the electric charge detection section 30 is connected to both upper electrode 17 and lower electrode 15). 

  	As per claim 20, Izuha further discloses the solid-state imaging element according to claim 19, wherein 
  	a predetermined voltage is applied between the first electrode and the second electrode, and 
  	the predetermined voltage is applied to the electrochromic film from the second electrode to change a light transmittance of the electrochromic film (para 0217 and para 0225).

  	As per claim 21, Izuha further discloses the solid-state imaging element according to claim 19, wherein the first photoelectric conversion element (fig. 16, red pixel 11R) and the second photoelectric conversion element (fig. 16, green pixel 11G) 

  	As per claim 22, Izuha further discloses the solid-state imaging element according to claim 19, wherein a voltage applied to the second electrode is changed to switch modes (Izuha, based on the voltage applied to both the upper electrode 17 and the lower electrode 15, the light transmittance (i.e. mode) changes within the electrochromic film 16). 
  	

  	As per claim 25, Izuha further discloses a method of driving a solid-state imaging element, comprising:
  	accumulating an electric charge in response to photoelectric conversion by a first photoelectric conversion element, in a first accumulation portion; and 
  	causing the first accumulation portion to keep holding the accumulated electric charge during an exposure period (claim limitations have been discussed and rejected, see claim 1 above). 

   	As per claim 26, Izuha further discloses an electronic apparatus comprising the solid-state imaging element according to claim 1 as an imaging unit (fig. 19, electronic apparatus). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 2, 3, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Izuha et al (US 2012/0025061 A2) in view of Hasegawa et al (US 2016/0155774 A1).

  	As per claim 2, the solid-state imaging element according to claim 1, wherein
  	the unit pixel further includes 
  	a first transfer transistor that transfers electric charge obtained by photoelectric conversion by the first photoelectric conversion element to the first accumulation portion, 
  	an amplification transistor that is electrically connected to the first accumulation portion, and 
  	a selection transistor that is electrically connected to the amplification transistor.

   	Izuha fails to teach the limitations as recited above in claim 2. However, Hasegawa discloses a solid state image sensor comprising a plurality of pixels, wherein each pixel is comprised of a transfer transistor 111 for transferring a charge by the 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Izuha in view of Hasegawa, as a whole, by incorporating the pixel structure as disclosed by Hasegawa, into the solid-state imaging device as disclosed by Izuha, because doing so would provide a more efficient way of collecting charges made by incident light, thus enhancing the image quality of images captured. 
  	

  	As per claim 3, the solid-state imaging element according to claim 1, wherein the unit pixel further includes a first reset transistor that resets electric charge accumulated in the first accumulation portion.

   	Izuha, fails to teach the limitations as recited above in claim 3. However, Hasegawa discloses a solid state image sensor comprising a plurality of pixels, wherein each pixel is comprised of a reset transistor 115 for resetting a charge accumulated within the pixel (Hasegawa, fig. 1, pixel, reset transistor 115, see para 0020-0022).




    	As per claim 10, the solid-state imaging element according to claim 9, wherein the unit pixel further includes a second transfer transistor that transfers electric charge obtained by photoelectric conversion by the second photoelectric conversion element to the second accumulation portion.

   	Izuha fails to teach the limitations as recited above in claim 10. However, Hasegawa discloses a solid state image sensor comprising a plurality of pixels, wherein each pixel is comprised of a transfer transistor 111 for transferring a charge by the photoelectric conversion part 110 (should be noted that each pixel comprises a transfer transistor, Hasegawa, fig. 1, pixel, photoelectric conversion part 110, transfer transistor 111, lastly second accumulation portion has been discussed in claim 9 above). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Izuha in view of Hasegawa, as a whole, by incorporating the pixel structure as disclosed by 

   	
  	As per claim 11, the solid-state imaging element according to claim 9, wherein the unit pixel further includes a second reset transistor that resets electric charge accumulated in the second accumulation portion.

  	Izuha fails to teach the limitations as recited above in claim 11. However, Hasegawa discloses a solid state image sensor comprising a plurality of pixels, wherein each pixel is comprised of a reset transistor 115 for resetting a charge accumulated within the pixel (Hasegawa, fig. 1, pixel, reset transistor 115, see para 0020-0022).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Izuha in view of Hasegawa, as a whole, by incorporating the reset transistor as disclosed by Hasegawa into the solid state image sensor as disclosed by Izuha, because doing so would provide a more efficient way of resetting the charge accumulated, thus preventing overflowing charges and oversaturation.




  	Izuha, fails to teach the limitations as recited above in claim 14. However, Hasegawa discloses a solid state image sensor comprising a plurality of pixels, wherein each pixel is comprised of a reset transistor 115 for resetting a charge accumulated within the pixel (Hasegawa, fig. 1, pixel, reset transistor 115, see para 0020-0022).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Izuha in view of Hasegawa, as a whole, by incorporating the reset transistor as disclosed by Hasegawa into the solid state image sensor as disclosed by Izuha, because doing so would provide a more efficient way of resetting the charge accumulated, thus preventing overflowing charges and oversaturation.



Allowable Subject Matter
5.  	Claims 4-6, 12, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIN YE/Supervisory Patent Examiner, Art Unit 2697